El Jtjbz Presidente Sr. Quiñones,
después de exponer los lieclios anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y los cinco primeros de derecho de la sentencia apelada.
Considerando, además, que los autos ofrecen también prue-bas bastante para declarar que al constituirse la sociedad entre Don José Roig Colomer y Don Jaime Colón, se convino que cada uno aportaría á ella un capital de tres mil pesos en efec-tivo; que el socio Don Jaime Colón sólo ingresó en la Caja de la sociedad mil ciento ochenta pesos, no habiendo datos sufi-cientes para determinar lo que ingresara el otro socio Don José Roig Colomer; que éste fué el que llevó la contabilidad y el que ejerció la administración de la sociedad mientras estuvo vigente; y que al disolverse ésta, se hizo cargo de todas las existencias de la misma; de donde se deriva lógica-*55mente, la obligación en que está de rendir cuenta al otro socio de la administración que tuvo á su cargo, desde el día en que empezó á funcionar la sociedad, basta el día de su termina-ción, así como su responsabilidad al pago de la parte de utili-dades que correspondan al socio Don Jaime Colón, si las hubiere.
Considerando: que con arreglo al artículo 1682 del anti-guo Código Civil, que es el 1584 del vigente, el socio que se lia obligado á'aportar una suma de dinero y no la ba aportado,, es de derecho deudor de los intereses desde *el día en que debió aportarla, sin perjuicio de indemnizar además los daños y perjuicios que hubiere causado; y que no habiendo ingre-sado en la sociedad el- socio Don Jaime Colón más que mil ciento ochenta pesos de los tres mil que debió aportar en efec-tivo, es deudor á la sociedad de los intereses legales de la diferencia, á razón del seis por ciento anual desde el día en que comenzó á funcionar hasta su término, habiendo incurrido en igual responsabilidad el otro socio Don José Eoig Colomer por la parte de capital que dejara de aportar, según lo que resulte de la liquidación que debe practicarse en su oportuni-dad para la ejecución de esta sentencia.
Considerando que siendo ambos socios personas hábiles y capaces para contratar, y lícito el objeto de la sociedad, no procede declararla nula, como pretende la defensa de Don José Eoig Colomer, por no haberse elevado el contrato á escri-tura pública, lo que no es un requisito necesario para la cons-titución del contrato de sociedad civil, á menos que á ella se aporten bienes inmuebles ó.derechos reales, lo que no sucede en el presente caso, en conformidad con lo dispuesto por el artículo 1667 del Código Civil antiguo y el 1569 del moderno.
Considerando en cuanto á las causas de la disolución de la sociedad, que el actor atribuye á actos exclusivos é ilegales de Don José Eoig Colomer, que semejante afirmación carece absolutamente de todo fundamento,' pues aparte de que el actor no lo ha justificado, lo que se desprende de las pruebas *56es, que la sociedad se disolvió por el desistimiento voluntario del socio Don Jaime Colón, á causa de su mal estado de salud que no le permitía continuar al frente de las obras de la carre-tera, como lo confirma el hecho de haber retirado el capital que había aportado á la sociedad en efectivo, y que recibió de manos del otro socio Don José Eoig Colomer, sin protestas ni salvedades de ningún género, y el compromiso contraido por Eoig Colomer de pasarle el inventario y balance de lo socie-dad, como lo verificó á los pocos días después de haberse sepa-rado Colón cte*los trabajos, aunque sin resultado alguno por habérselos impugnado Colón y no haber llegado á ningún acuerdo con el otro socio Don José Eoig Colomer.
Considerando que siendo iguales los capitales que cada uno de los socios debió aportar á la sociedad, además de su trabajo personal, los beneficios que en ella se obtuvieron, así como las pérdidas, deben distribuirse entre los socios por iguales partes; y que habiéndose disuelto la sociedad por voluntario desistimiento de los socios en 24 de Abril de 1900, sólo tiene derecho el socio Don Jaime Colón á percibir la parte de los beneficios obtenidos por la sociedad hasta aquella fecha.
Considerando que las costas deben imponerse al litigante cuyas pretensiones sean totalmente desestimadas, y que en otro caso debe el Tribunal resolver sobre ellas con arreglo á equidad según lo ordena en su Sección 63 la Orden General. No. 118 de 10 de Agosto de 1899.
Vista las disposiciones legales que se citan en la presente sentencia.
Fallamos que confirmando, en lo conforme, y revocando, en lo contrario, la sentencia apelada, debemos declarar, y decla-ramos, que la sociedad civil constructora establecida entre Don José Eoig Colomer y Don Jaime Colón, quedó rota y disuelta de mutuo acuerdo y conformidad de ambos socios; que Don José Eoig Colomer está obligado á rendir cuenta á Don Jaime Colón de todos los gastos y utilidades de la sociedad, *57desde el día en qne se constituyó, ó sea desde el primero de Enero de 1900, en que comenzó sus trabajos, basta el día de su disolución, en 24 de Abril del mismo año; debiendo entregarle la mitad de las utilidades realizadas por la sociedad durante aquel período, y á cuyo pago condenamos al expresado Don José Eoig Colomer; y ajustándose la liquidación qne se prac-tique á los trámites establecidos por los artículos 931 y siguientes de la Ley de Enjuiciamiento Civil, incluyéndose en ella los intereses legales á razón del seis por ciento anual, sobre las cantidades que dejaron de ingresar Silbos socios en la Caja de la sociedad basta el completo de sus respectivos capitales, computados dichos intereses desde el día de la cons-titución de la sociedad basta su término; y declarando sin lugar la demanda en cnanto á la entrega del capital aportado por Don Jaime Colón y de las demás utilidades á que se refiere la citada demanda, sobre cuyos particulares absolvemos de ella al demandado Don José Roig Colomer, sin especial con-denación de costas de ambas instancias.
Jueces concurrentes: Sres. Hernández, Figureras, Sulz-bacber y MacLeary.